Citation Nr: 0811230	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-04 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a deviated septum.

3.  Entitlement to service connection for a right knee 
disability on a direct basis or as secondary to service-
connected left knee disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to December 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

The veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in May 2006.  In his VA Form 9, the 
veteran checked the box indicating that he wished to testify 
before a Member of the Board; however, in a subsequent 
statement his representative indicated that he was satisfied 
with his DRO hearing and wished for his case to proceed to 
the Board for a decision.  Accordingly, his request is deemed 
to have been withdrawn.


FINDINGS OF FACT

1.  The veteran's depression is not shown to be related to 
his military service.

2.  The medical evidence does not reflect that the veteran 
has a deviated septum.

3.  The medical evidence does not reflect that the veteran 
has a right knee disability; there is no relationship between 
a right knee disability and military service, and no 
relationship has been established between a right knee 
disability and already service-connected left knee 
disability.




CONCLUSIONS OF LAW

1.  The veteran does not have depression that is the result 
of disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2.  The veteran does not have a deviated septum that is the 
result of disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

3.  The veteran does not have a right knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service; a right knee disability is 
not proximately due to, or the result of, service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007); 38 C.F.R. 
§ 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
of service connection for depression, a deviated septum, and 
a right knee disability.  In this regard, through a January 
2005 notice letter, the veteran received notice of the 
information and evidence needed to substantiate his claims 
for service connection on a direct basis.  Thereafter, the 
veteran was afforded the opportunity to respond.  The Board 
also finds that the notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  In the notice 
letter, the RO also notified the veteran that VA was required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  
It requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The RO also requested that the veteran submit evidence in his 
possession in support of his claims.

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met with respect to the veteran's 
claims decided herein.

The record reflects that the veteran raised an alternate 
theory of entitlement to service connection for a right knee 
disability for his right knee disability at his DRO hearing, 
and the Board notes that the letter did not advise him of how 
to substantiate a claim for service connection on a secondary 
basis.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  In this case, the 
RO considered the secondary service connection claim and 
essentially informed the veteran of the evidence necessary to 
establish service connection on a secondary basis by way of 
an August 2006 supplemental statement of the case.  The Board 
believes that a reasonable person would have understood what 
was needed, and the veteran was also afforded ample 
opportunity to such submit information.  For these reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide this appeal as the notice error did not 
affect the essential fairness of the adjudication.

In short, the Board finds that the veteran has essentially 
been provided the content-complying notice to which he was 
entitled.  Pelegrini, 18 Vet. App. at 122.  Nothing about the 
evidence or any response to VA's notification suggests that 
the claims to be decided herein must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  The Board 
also notes that with respect to the veteran's claims for 
service connection, notice regarding an award of an effective 
date or rating criteria has been provided by way of letters 
dated in March 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  Consequently, a remand for additional 
notification on these questions is not necessary.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist.  Here, the veteran's service medical 
records are associated with the claims file.  Additionally, 
identified treatment records have also been obtained.  The 
veteran has also been provided with several VA examinations.  
At no time have either the veteran or his representative 
alleged that there are any outstanding medical records 
probative of the veteran's claims that need to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

A.  Depression

The Board notes that the RO has adjudicated the veteran's 
claim of service connection for depression on a direct basis 
only.  The Board likewise will evaluate the veteran's claim 
under only a direct theory of entitlement.

The Board's review of the veteran's service medical records 
reveals no complaints or findings related to any psychiatric 
disabilities.  A Medical Board found that the veteran had 
left knee patellofemoral pain syndrome and was not fit for 
duty.  The findings were silent for any a reference to a 
psychiatric disability.  

Post-service medical evidence reflects the veteran was seen 
at the Pocatello Vet Center and treated for major depressive 
disorder, depression and post-traumatic stress disorder 
(PTSD) during the period from January 2003 to June 2006.  The 
veteran's treating therapist at the Vet Center submitted a 
letter dated in July 2006 in which he reported that the 
veteran was severely depressed due to a court battle over the 
custody of his daughter.  

Furthermore, when examined by VA in July 2006, the examiner 
diagnosed the veteran with dysthymic disorder and opined that 
the veteran's medical discharge was less likely than not the 
cause of his depression.  The examiner noted that the veteran 
was somewhat aimless prior to his entrance to service and she 
said that it would be rare that his disappointment in not 
having a military career would have such an enduring effect 
on a person.  The examiner also indicated that the veteran 
has a family history of depression.  Finally, she said that 
the veteran's mood disorder was not apparent until ten years 
after his discharge which suggests that other factors are 
involved.  

The Board notes that there is no contrary medical evidence 
linking the veteran's depression to his period of service.  
In fact, the VA examiner's opinion as to the etiology of the 
depression appears consistent with that of the treating 
therapist, as both discuss causes other than military 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the claim, and that service 
connection for depression is not warranted.  






B.  Deviated Septum

The Board notes that the RO has adjudicated the veteran's 
claim of service connection for a deviated septum on a direct 
basis only.  The Board likewise will evaluate the veteran's 
claim under a direct theory of entitlement only.

The Board's review of the veteran's service medical records 
reveals that in December 1988 the veteran was seen for 
epistaxis of the left nostril related to a concussion which 
occurred a few days prior.  He reported multiple bloody noses 
at that time.  Later the same day the epistaxis was noted to 
be resolved.  An x-ray of the nasal bones obtained at a later 
date in December 1988 revealed no fractures or osseous 
abnormalities, no deviations of the nasal septum, and the 
nasal spine of the maxillae was intact and normal.  The 
examiner concluded that the veteran's nasal bones were 
normal.  The veteran was seen for left nostril epistaxis on 
two occasions in January 1989.  The nostril was cauterized on 
both occasions.  He was noted to be scheduled for a 
septoplasty in February 1989.  Surgical reports associated 
with the septoplasty were not associated with the service 
medical records.  However, a February 1989 entry noted that 
the veteran was doing well following a septoplasty.  

A review of the post-service medical treatment records 
associated with the claims file reveals no treatment for or 
complaints related to a deviated septum.  Additionally, in a 
report of July 2006 VA examination, the examiner concluded 
that there was no objective evidence of a diagnosis.  He 
noted that it was possible that the veteran had a deviated 
septum which was difficult to diagnose on a routine physical 
examination and he referred the veteran for x-rays of the 
nasal bones.  However, a nasal bone series revealed a normal 
morphology of the nasal bones, no evidence of acute fracture, 
and the soft tissues overlying the nose were unremarkable.  

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed deviated septum, service connection may not be 
granted.  See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997). 

C.  Right Knee Disability

The Board notes that the RO has adjudicated the veteran's 
claim of service connection for a right knee disability on 
both on a direct and as secondary to a service-connected left 
knee disability.  The Board likewise will evaluate the 
veteran's claims under both theories of entitlement.

The Board's review of the veteran's service medical records 
reflects no complaints, diagnosis, or treatment for the 
veteran's right knee.  As noted above, a Medical Board found 
that the veteran had left knee patellofemoral pain syndrome 
and was not fit for duty.  The findings were silent for any a 
reference to a right knee disability.  

Post-service medical evidence does not reflect treatment or 
complaints related to the veteran's right knee.  In a report 
of July 2006 VA examination, the examiner noted that the 
veteran reported pain in his right knee which developed four 
to five years prior to the examination.  X-rays obtained 
during an examination at VA in May 2005 revealed no evidence 
of osteoarthritis or degenerative changes.  Physical 
examination of the knees revealed no obvious structural 
abnormality of the right knee.  The examiner concluded that 
he was unable to identify any specific disease process in the 
right knee other than a pain complaint.  He opined that 
because of the examination findings he could not conclude 
that the right knee abnormality was secondary to the service-
connected left knee disability.  The Board notes that mere 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
In the absence of a diagnosed right knee disability, service 
connection is not warranted on a direct or secondary basis.

The Board is mindful of the veteran's assertions and 
testimony from his hearing before a DRO, and while it does 
not doubt the sincerity of the veteran's belief that he 
currently suffers from depression, a deviated septum, and a 
right knee disability due to service and with regard to the 
right knee disability, to a service-connected left knee 
disability, those questions involve medical matters.  As a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative (i.e., persuasive) opinion on a medical matter.  
See e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, the veteran's own assertions as to the presence 
of his claimed disabilities or their etiology have no 
probative value.  Additionally, neither the veteran nor his 
representative has presented nor alluded to any other medical 
evidence that would substantiate these claims.

For all the foregoing reasons, the Board concludes that the 
claim for service connection for depression, a deviated 
septum, and a right knee disability, to include as secondary 
to a service-connected left knee disability, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  Likewise, the Board notes that Congress 
has specifically limited service connection to instances 
where there is current disability that has resulted from 
disease or injury.  See 38 U.S.C.A. §§ 1110, 1131.  In the 
absence of proof of a deviated septum or a right knee 
disability, the claims of service connection for a deviated 
septum or a right knee disability, to include as secondary to 
a service-connected left knee disability, may not be granted.  
See Gilpin, supra; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).




ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for a deviated septum is 
denied.

Entitlement to service connection for a right knee disability 
on a direct basis or as secondary to service-connected left 
knee disability is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


